Citation Nr: 0843160	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lip.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1995 to 
August 1998, and from May 2004 to September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for an injury to the lip.  
The veteran filed a notice of disagreement (NOD) in July 2002 
and the RO issued a statement of the case (SOC) in December 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2003.

In January 2004, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  After completing some additional 
action,the AMC continued the denial of the claim (as 
reflected in the August 2008 supplemental SOC (SSOC) and 
returned this matter to the Board for further appellate 
consideration.

For the reasons set forth below, this matter is, again, being 
remanded to the RO via the AMC in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.
 

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the Board's January 2004 remand, the Board instructed the 
RO to obtain the veteran's complete service treatment 
records.  At that time, despite the RO's requests to the 
National Personnel Records Center (NPRC) and the Department 
of the Army for the veteran's complete STRS, the only STR 
associated with the claims file was a photocopy of the 
veteran's separation examination from his first period of 
active service. However, despite additional requests to the 
NPRC in April 2004, the U.S. Army Reserve Personnel Center in 
December 2004, December 2005, February 2006, and the Records 
Management Center (RMC) in July 2005, the veteran's STRs have 
not been obtained.  Additionally, in an August 2004 response, 
the NPRC appears to suggest that the RO make another "PIES 
request to code 11" to go through DPRIS (Defense Personnel 
Records Imaging System) for any imaged records.  There is no 
indication that such request was made by the RO.  

Moreover, while the Board notes that the RO's attempts to 
locate the veteran's STRs were, for the most part, thorough, 
they were ultimately unsuccessful.  However, the record 
indicates that subsequent to the Board's January 2004 remand, 
the veteran was called back to active duty from May to 
September 2004 as reflected in a second DD-214 associated 
with the claims file.  In addition, a report of separation 
and record of service from the Army National Guard of New 
York reflects that the veteran separated in August 2005.  As 
the veteran is now a civilian, his STRs may now have been 
retired to one of these military records depositories.  
Hence, the Board finds that additional action to locate the 
veteran's STRs is warranted, to include making a PIES request 
to code 11 to go through DPRIS for any imaged STRs and 
requesting STRs from the Army National Guard of New York.  
The RO is reminded that, in requesting records from Federal 
facilities, efforts to assist should continue until either 
the records are obtained, or sufficient evidence indicating 
that the records sought do not exist, or that further efforts 
to obtain those records would be futile, is received.  See 38 
C.F.R. 3.159(c)(2) (2008).

The Board also finds that, while the matter is on remand, 
further efforts to locate a current, correct address for, and 
to notify, the veteran should be expended.

Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address. 
However, where a mailing is returned as undeliverable and a 
claimant's file discloses other possible and plausible 
addresses, VA must attempt to locate the veteran at the 
alternative known addresses.  See Cross v. Brown, 9 Vet. App. 
18, 19 (1996); see also Woods v. Gober, 14 Vet. App. 214 
(2000).

In this regard, the Board notes that the veteran never 
received notification of a VA examination scheduled by the RO 
in August 2006, or a copy of an August 2008 SSOC, as the 
records reflects that the notification of the scheduled VA 
examination was not undelivered and the August 2008 SSOC was 
returned to the RO by the U.S. Postal Service as 
undeliverable.  The Board points out that documents included 
in the veteran's claims file disclose other plausible mailing 
addresses, to include his mother's address in Endicott, New 
York, as noted in his second DD214, as well as the veteran's 
address in Falls Church, Virginia, as noted in his Army 
National Guard separation report.  Hence, a remand is 
necessary in order to establish the proper current mailing 
address for the veteran, to afford the veteran another 
opportunity to undergo a VA examination (if necessary), and 
to ensure all due process and afford the veteran every 
consideration with respect to the issue on appeal. 

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
initial higher rating for service-connected depressive 
disorder, notifying her that she has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should also ensure that its letter meets the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective-as  appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (. See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal, to include a VA 
examination if warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should undertake appropriate 
action-to specifically include contacting 
the veteran's representative, Military 
Order of the Purple Heart - to verify the 
veteran's current mailing address.  The 
RO should document in the claims file all 
requests and responses in this regard.

2. The RO should exhaust all efforts to 
locate the veteran's STRs.  The RO should 
contact the NPRC, Commander at the Army 
Reserves Personnel Center (ARPERCEN), the 
Army National Guard of New York, the RMC, 
and any other military records 
depositories to request the veteran's 
STRs.  The RO should specifically make a 
"PIES request to Code 11" to go through 
DPRIS for any imaged records.

In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities. The RO is reminded that it 
should continue efforts to procure the 
veteran's STRs until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.

3.  The RO should send to the veteran (at 
appropriate address(es), consistent with 
the above)and his representative a letter 
requesting that the veteran  provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on on appeal.

The RO should explain the type of 
evidence that it the veteran's is his 
ultimate responsibility to submit.  In 
addition, the RO should ensure that its 
letter meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
including a VA examination, the RO should 
readjudicate the claim for service 
connection for residuals of an injury to 
the lip in light of all pertinent 
evidence and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 








action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112  (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




